Citation Nr: 0109633	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of unauthorized expenses of private 
hospitalization and care from June 27 to July 7, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1969 to May 1972.  

Service connection is in effect for bipolar affective 
disorder, mixed, with psychotic features, rated as [50 
percent disabling from July 1989] and 100 percent disabling 
since June 1998; convulsive disorder, grand mal, rated as 20 
percent disabling since 1985; spasmodic torticollis, rated as 
20 percent disabling since 1991; residuals, dislocation of 
the left hip, rated as 10 percent disabling since 1989; and 
scars, neck and abdomen from self-inflicted stab wounds 
secondary to the service-connected psychiatric disability, 
rated as noncompensably disabling since June 1998.  A total 
rating based on individual unemployability due to service-
connected disabilities was in effect from July 6, 1989 
through mid-June 1998 [prior to which time nonservice-
connected pension benefits had long been established].  
Entitlement to Chapter 35 benefits were established from 
September 1991.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
North Texas Health Care System.  The VA Regional Office (RO) 
handling the case is Waco, Texas.


FINDINGS OF FACT

1.  The veteran is and has long been in receipt of a 100 
percent rating, characterized as a total rating based on 
individual unemployability due to service-connected 
disabilities from 1989, and since June 1998 as schedularly 
100 percent for his psychiatric impairment alone.

2.  The aggregate credible evidence establishes a reasonable 
probability that hospitalization and other care for the 
veteran's self-inflicted multiple stab wounds from June 27 to 
July 7, 1998 was under ongoing emergency circumstances for 
which fully comparable and immediate adequate VA facilities 
and care were not demonstrated to have been reasonably and 
feasibly available, for which the veteran had not been 
approved by VA, although VA had been repeatedly consulted as 
to such a transfer, and to which the veteran's transfer thus 
could not have been reasonably expected.


CONCLUSION OF LAW

The criteria for VA payment of the cost of private 
hospitalization and associated care from June 27 to July 7, 
1998, have been met.  38 U.S.C.A. § 1728 (West 1991); 38 
C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary considerations

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances on a fee-basis.

It is noteworthy that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
has held that the Secretary's authority to contract with 
private agencies or persons (i.e., hospitals) for such 
necessary services is broad under 38 U.S.C.A. § 513.  See 
Zimick v. West, 11 Vet. App. 45, 51 (1998).  

As identified by the Court, the standard used to assess 
whether the Secretary's discretion to authorize or not was 
used judiciously in any given case is whether it was 
"arbitrary, capricious, an abuse of discretion or not 
otherwise in accordance with law".  See Malone v. Gober, 10 
Vet. App. 539, 543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  However, as will be discussed in 
detail below, the Board finds that a responsible and entirely 
equitable resolution, without any prejudice to the veteran, 
is entirely justifiable under 38 U.S.C.A. § 1728 without 
resort to these other potentially relevant provisions within 
the regulations and judicial directives. 


Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 
op. cit.; see also, Webb v. Brown, 7 Vet. App. 122 (1994)].  

The Court has held that although the decision to authorize 
such non-VA care or not is discretional within VA and the 
Secretary under cited provisions, the right of a veteran to 
appeal thereon is basic.  See Zimick at 48.

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (2000)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition in the case of a veteran 
who is 

(1) a participant in a 
vocational rehabilitation 
program; and 

(2) medically determined to have 
been in need of care or 
treatment to make possible such 
veteran's entrance into a course 
of training, or prevent 
interruption of a course of 
training, or hasten the return 
to a course of training which 
was interrupted because of such 
illness, etc.; and

(3)  VA or other federal 
facilities were not feasibly 
available, and an attempt to use 
them beforehand would not have 
been reasonable, sound, wise or 
practical.  

In the provisions of 38 C.F.R. § 17.53 relating to 
limitations on use of public and private hospitals at VA 
expense, various factors are cited as to what "feasibility" 
encompasses, i.e., "relative distance of travel involved", or 
that the "nature of the treatment required makes it necessary 
or economically advisable".  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, supra at 
147; Cotton v. Brown, 7 Vet. App. 325, 328 (1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

Lay individuals may not render medical conclusions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, a 
lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances [See Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991)]; after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence [See Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993)].  


In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

For guidance with regard to specific individual 
qualifications of the witnessing health care professional, or 
when evidence is such that a determination may be made that 
the given opinion is biased for one or another reasons, 
and/or is clearly beyond expertise, inherently incredible or 
beyond competence of the witness, see Justus v. Principi, 3 
Vet. App. 510 (1992); King v. Brown, 5 Vet. App. 19 (1993); 
Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit, op. cit.; 
Black v. Brown, 10 Vet. App. 279 (1997); Rucker v. Brown, 10 
Vet. App. 67 (1997); Goss v. Brown, 9 Vet. App. 109, 113-115 
(1996); YT v. Brown, 9 Vet. App. 195, 201 (1995).

The claimant's evidentiary assertions (with certain 
qualifications) are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996). 

The Board is not bound to accept a veteran's uncorroborated 
account of experiences in the face of objective evidence 
which indicates that those experiences did not take place.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

The Court has also held that any determination must be made 
upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determinations of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  

Factual Background

The veteran's adjudicated service-connected disabilities have 
been delineated above, the most serious of which relates to 
his mental health.  He has been in receipt of a 100 percent 
rating for years, described from 1989 until June 1998 as a 
total rating based on individual unemployability due to 
service-connected disabilities, and since June 26, 1998, 
schedularly assigned for the psychiatric disability alone.  
This does not take into consideration his other service-
connected disabilities which include scar residuals of the 
stab wounds for which he was in fact receiving care during 
the period in question.

A great deal of clinical information is in the file with 
regard to the veteran's ongoing medical problems of both 
psychiatric and organic nature.

The veteran was admitted to Parkland Health and Hospital 
System via the emergency trauma unit (Dallas County Hospital) 
on June 22, 1998 due to self-inflicted stab wounds to the 
neck, chest and abdomen which required immediate surgery.  An 
initial staff notation was made that due to his suicide 
attempt he was incompetent to make his medical decisions; 
"we will proceed with indicated procedures due to trauma 
including 4 vessel angiogram".

On admission, the veteran was unable to even sign for himself 
due to swelling in his hands.  The admission report described 
him as having attempted suicide and having multiple stab 
wounds with evisceration of the abdomen.  A mid-transverse 
colectomy with end colostomy and mucous fistula, subxiphoid 
exploration and exploratory laparotomy were performed under 
general endotracheal anesthesia.

On the day after admission, June 23, 1998, a clinical 
notation was made that the patient was reportedly a veteran 
and "may be eligible for VA services".  The social worker 
specifically noted in the record that the VA had been 
contacted which verified that he was a veteran, was in VA 
system, and might be eligible for transfer to VA if still 
needing acute care.  A request for such was sent by facsimile 
and was to be followed-up.


Additional notations on June 24, 1998 were that there were 
some problems with intubation and sepsis was a concern.  
Again on that date the social worker contacted various family 
members including via the Red Cross and noted that the 
patient was a veteran and in the VA system.  Later on that 
date he was having problems apparently with hallucinations 
and was unintelligible.  Throughout the clinical records 
there are notations that he was under suicide precaution 
protocols.

It should be noted that VA paid for the veteran's private 
care from June 22 to June 26, 1998, and the record reflects 
that on the June 26, 1998 date, there was one written opinion 
of record that he was probably medically stable enough from 
his stab wounds and surgery to move to the VAMC.

On June 26, 1998, it was noted that he seemed to be doing 
well after having been extubated, and an attempt to transfer 
him to the regular floor was to be made where colostomy 
training was to be started.  

However, there is also an interim notation of record, also 
dated June 26, 1998 to the effect that a physician's order to 
use restraints had been given due to his being felt to be a 
danger to himself and others.  It was checked that he was 
also agitated and extremity restraints related to diagnostic 
measure of treatment.  

The protocol noted that anklets and wristlets were authorized 
for 24 hours, after which it could be reapplied for.  
Medications included Lithium and other such medications in 
addition to antibiotics, etc.

Although extubation went well, a notation on June 27, 1998 
was that he was seeing snakes and had developed some 
additional respiratory symptoms.  Lithium levels were closely 
monitored. 


On June 28, 1998, it was noted that he seemed somewhat 
improved and psychosis was no longer present.  A notation at 
1445 hours was that discharge proceeding would be discussed 
the following day as to sending him to VA in Dallas or Bonham 
as he was somewhat ambivalent about the voluntary admission.  
The social worker stated that the transfer would be discussed 
again the following day.

On June 29, 1998, apparently transfer discussion again took 
place as was his care plan.  However, a specific notation is 
of record signed by the social worker to the effect that the 
VA at Dallas had been contacted (the name of person and phone 
number involved was cited and is of record), and that the 
"(VA) Facility cannot accept pt 2° suicide prevention/mgmt.  
Awaiting for + to arrange placement (8N or VA Bonham).  Will 
cont to follow".

Another notation is of record, also dated June 29, 1998, that 
he "may" be transferred after discharge to either 8N or VA 
Dallas or VA Bonham per psychiatric consult when ready.  He 
was felt to be clear from the trauma point of view.  It was 
noted that medications (which he had been prescribed) were to 
be prescribed by VA after discharge.  

Also on June 29, 1998, a lengthy notation was made that they 
were waiting for an available bed at VA; and further, that a 
specific named VA physician informed DCH that an 
administrative officer would either approve transfer or not 
when they (VA) had a bed available.  

Another specific note dated June 30, 1998 from DCH records 
showed that he was still "awaiting transfer to VA" when a 
bed was available.

On July 1, 1998, another notation was made by the social 
worker following his case in those records that he was 
"awaiting transfer to VA pending available beds and approval 
from VA".  A further notation on July 1, 1998, was that the 
VA physician cited above had been contacted.  However, soon 
thereafter, by early afternoon on that same date, the veteran 
was noted to be shaking and having chills and was felt to 
have a wound infection and dehiscence.  

On that same date, July 1, 1998, he was taken to surgery for 
debridement of the abdominal incision.  At that time, the 
wound was grossly infected and necrotic, and no attempt was 
made to close the abdomen.  The night of surgery he extubated 
himself, and his lithium and certain other medication dosage 
was increased.  He was taken to the ICU.  Critical care 
notations throughout his ICU care show periodic tachycardia 
felt to be due to agitation.  He was given ongoing 
Risperidone.  He had developed some dermatological symptoms 
as a result of one of the many antibiotics given, so this 
medication regimen plan was revised. 

On July 3, 1998, he was again taken to surgery for 
redebridement of the incision.  After cleaning out the area, 
it was felt that with removal of significant amount of 
necrotic material, partial closure of the abdominal incision 
was possible and would prevent further dehiscence.  The area 
above the incision was covered with fine mesh gauze above the 
incision, dressings were placed, and he was returned to the 
ICU.

On July 4, 1998, it was felt that he seemed to be stable but 
orders were given to fluctuation medications, including 
sedatives, according to his agitation level.  

On July 5, 1998, the veteran expressed his displeasure at 
remaining on the ICU although he was said to have pain at a 
level of 7 out of 10, and was described as being delusional 
and agitated.  It was noted that a team approach would be 
undertaken to endeavor to effectuate his discharge and 
follow-up by VA including by a surgical team.

A DCH note dated July 6, 1998 was that a DMH social worker 
had spoken with "Eva" at VAMC Dallas to discuss placement 
again and to be updated on his condition.  The VA employee 
was reportedly going to attempt to find an accepting VA 
facility.  A notation later on July 6, 1998, was that after 
the social worker had discussed it with the veteran, who was 
agreeable, she had again contacted the VA employee who would 
in turn contact her once (the veteran) was approved for VA 
transfer.

The DCH social worker further noted on July 7, 1998, that she 
had heard from the VA employee (whose first and last name is 
cited) who had indicated that the veteran's transfer had been 
approved, that she would coordinate the veteran's transfer, 
and that the veteran was aware of said placement. 

On July 7, 1998 the veteran was transferred to the VAMC 
Dallas.


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  

As set out above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the claim on 
appeal, and have done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the originating 
agency would only serve to further delay resolution of the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  In any event, the Board's present adjudication of 
the claimant's appeal is favorable.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Given the summary assessment of record from the pertinent VA 
facility, it is noted that sound medical bases for stated 
opinions by VA as to when the veteran was and/or was not 
stable enough to be moved are not annotated to any other 
collateral documentation or factual data.  Neither is there 
medical annotation as to supportive documentation in the VA 
assessment of the veteran's status.  On the other hand, there 
is nothing to indicate that these would be forthcoming nor 
that they would be helpful in any event.  

Given the circumstances and current data of record, the Board 
is satisfied that sufficient and adequate evidence is in the 
file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

With regard to unauthorized medical expense cases, the Board 
would note from the start that the Court had directly 
addressed reimbursement cases from the standpoint that while 
all facets of the criteria must be met, that nonetheless, the 
criteria are cumulative in nature.  See Malone v. Gober, Argo 
v. Derwinski, and Cotton v. Brown cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the Court has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority to 
reach some sort of an equitable accommodation in situations 
such as this.   

Furthermore, from the outset, and after reviewing the 
aggregate subjective and objective evidence of record, 
including assessments by various health-care professionals, 
the Board finds no fundamental basis whatsoever for impugning 
the credibility as to the basic facts and descriptions of 
circumstances and opinions provided in specific detail within 
statements submitted in writing by the veteran; in fact, as 
well as the thoughtful presentation made by the veteran's 
representative, they are entirely in concert with the 
clinical findings reported in the treatment records obtained 
from the Parkland Hospital Complex (via DMH).    

This determination of credibility is entirely within the 
mandates assigned the Board under law and as interpreted by 
the Court in Culver, among numerous other cases.  The essence 
relied upon therein will be summarized below as necessary for 
an understanding of the relevant circumstances in the case.

The pivotal issue at hand is not related to credibility or 
the lack thereof found within an array of documentations, [a 
determination which has already been made as shown above] but 
rather the pursuit of an equitable and eminently fair 
interpretation of what these credible documents mean in the 
context of adequate and appropriate care for the veteran's 
serious traumatic injury and the post-traumatic surgical 
ramifications, all of which must be addressed in association 
with his monumental psychiatric problems. 

First, there is no question but that the veteran is totally 
disabled and has been for years.  And by any definition, 
whether objective or subjective in nature, the Board finds 
that the veteran's care in the Parkland (DCH) facility was 
for service-connected disabilities (as now adjudicated based 
on scarring for the stab wounds).

His admission to the private facility was unequivocally under 
emergency circumstances, and was in fact paid for on that 
basis by VA.  

The only question which remains is whether his situation 
after June 26 and until July 7, 1998 remained in such a state 
that he was or was not able to be moved without jeopardy to 
his health or well being.

In this case, the veteran's representative has noted that in 
the first instance, starting on June 26, 1998, the veteran 
was in fact probably stable enough to be moved.  Nonetheless, 
it was a weekend, and VA did not authorize his transfer, 
apparently being under- or ill-equipped to handle his other 
problems and the suicide watch he was then under.  This is 
quite unequivocally recorded in repeated notations of record.

At that brief period of time, the veteran was in fact 
apparently physically doing rather well and could have been 
moved had VA been able to take him and agreed to do so, all 
of which had been requested on several prior occasions. 

However, quite suddenly the veteran's infection escalated 
precipitously, and immediately required readmission to 
surgery and ICU, all of which required ongoing ICU care from 
that interim time forward until the date he was in fact moved 
to VA.  At the first instance he was able to be moved, the 
private facility again contacted VA and he was in fact moved.

Accordingly, given the circumstances, the Board is not 
persuaded that the emergency situation prompting admission 
somehow disappeared or decreased, etc. (other than for a 
brief weekend period when transfer was not authorized); 
and/or that there was any justifiable basis for otherwise 
moving the veteran out of Parkland elsewhere on any viable 
theory of responsible patient care.  

This issue at hand relates to whether VA facilities were 
feasibly available.  The "feasibility" issue is one which is 
entirely debatable and any conclusion in association 
therewith must rest in great part on interpretation and 
analyses.  

In any event, in this or any other case, the concept and 
reality of comparative feasibility is not a given, but 
depends upon reasonable, responsible perceptions by all 
concerned.  

In this case, it appears that VA had been repeatedly notified 
and updated as to the veteran's status, and that the private 
facility was in fact quite willing if not virtually eager to 
release him.  Nonetheless, notations are made on numerous 
occasions, as cited above, that approval had not yet been 
authorized.  He certainly could not be moved to a VA 
facility, in Dallas, Bonham, or anywhere else, if VA did not 
so authorize.  And in this instance, VA certainly cannot 
plead ignorance as it was fully aware of his situation as 
documented in the file.

By regulation and judicial mandate, any conclusion as to what 
is and is not "feasible" must be entirely consistent with the 
Court's admonitions to look for and find an equitable, 
infinitely responsible, accommodation for the seriously ill 
and badly disabled veteran's problems and is in concert with 
both the spirit and letter of the pertinent regulations 
relating thereto.  

Moreover, the Court has repeatedly admonished that VA is not 
permitted to unilaterally assume medical judgments which fly 
in the face of reasoned, supported medical assessments such 
as are of record in this case as presented by both VA and 
private treating physicians who are familiar with the 
veteran's circumstances and his record, let alone his care, 
particularly when these are placed in juxtaposition with a 
reviewing authority whose familiarity with any of these 
factors is not substantiated, and whose summary opinion is 
not otherwise documented in any appropriate, credible, or 
reasonable fashion. 

Thus, all criteria having been suitably met under regulatory 
and judicial guidelines, the Board finds that VA is obligated 
to provide payment for medical expenses incurred in 
connection with the veteran's unauthorized private medical 
care from June 27 to July 7, 1998 pursuant to the provisions 
of 38 U.S.C.A. § 1728.


ORDER

VA payment of the cost of private hospitalization and 
associated care on June 27 to July 7, 1998, is granted, 
subject to the regulations pertaining to the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

